Carter, J.,
concurring separately.
I concur fully with the majority opinion in this case, but, in view of the contents of the dissenting opinion subsequently filed, I deem it necessary to express my views with reference thereto.
The question involved in this case is whether the Nebraska moratorium law of 1937 is repugnant to section 16, art. I of the Constitution of this state, providing that “no bill of attainder, ex post facto law, or law impairing the obligation of contracts, or making any irrevocable grant of special privileges or immunities shall be passed.”
The provision of the Constitution that no law impairing the obligation of contracts shall be passed does not admit of more than one interpretation. If this provision meant, at the time it was adopted, that the terms of a contract for the payment of money could not be altered by a state statute for the relief of unfortunate debtors by postponing payment or enforcement during an economic or financial emergency, obviously it means the same now. The majority opinion in this case demonstrates that it was the intent of the people of this state when they adopted their Constitution, and continuing up to the present time, to prohibit the passage of such a law. They did not say that such legislation was prohibited except in case of dire stress and extreme emergency. The passage of such'a law was prohibited' by the supreme law of this state under all conditions and under all circumstances.
*126The language of the provision is plain and concise. The writer of the dissenting opinion says that courts, in construing a statute, “will hesitate to place such a construction upon its terms as will lead to manifestly absurd consequences, and impute to the- general assembly total ignorance of the subject with which it undertook to deal." I have no fault to find with this statement of the law, but, in applying the same rule to the constitutional provision under consideration, I say that we as a court cannot impute to,the people of this state total ignorance of the subject with which they were dealing when they included this clause in the Constitution, especially when it was included with full knowledge of the interpretation that had been placed upon it by many courts at that time.
In the famous case of Ex parte Milligan, 4 Wall. (U. S.) 2, Mr. Justice Davis ably stated the law, in a.case in which it was argued that a grave emergency, the Civil War, gave rise to the exercise of power to deprive a citizen charged with crime of a right to a jury trial, in the following words: “Time has proved the discernment of our ancestors; for even these provisions, expressed in such plain English words, that it would seem the ingenuity of man could not evade them, are now, after the lapse of more than seventy years, sought to be avoided. Those great and good men foresaw that troublous times would arise, when rulers and people would become restive under restraint, and seek by sharp and decisive measures to accomplish ends deemed just and proper; and that the principles of constitutional liberty would be in peril, unless established by irrepealable law. The history of the world had taught them that what was done in the past might be attempted in the future. The Constitution of the United States is a law for rulers and people, equally in war and in peace, and covers with the shield of its protection all classes of men, at all times, and under all circumstances. No doctrine, involving more pernicious consequences, was ever invented by the wit of man than that any of its provisions can be suspended during any of the great exigen*127cies of government. Such a doctrine leads directly to anarchy or despotism, but the theory of necessity on which it is based is false; for the government, within the Constitution, has all the powers granted to it, which are necessary to preserve its existence; as has been happily proved by the result of the great effort to throw off its just authority.”
In Dred Scott v. Sandford, 19 How. (U. S.) 393, Chief Justice Taney said that, while the Constitution remains unaltered, it must be construed now as it w'as understood at the time of its adoption; that it is not only the same in words but the same in meaning, “and as long as it continues to exist in its present form, it speaks not only in the same words, but with the same meaning and intent with which it spoke when it came from the hands of its framers, and was voted on and adopted by the people of the United States. Any other rule of construction would abrogate the judicial character of this court, and make it the mere reflex of the popular opinion or passion of the day.” (Italics ours.)
In the case of People v. Blodgett, 13 Mich. 127, the court said:
“But it may easily happen that specific provisions may, in unforeseen emergencies, turn out to have been inexpedient. This does not make these provisions any less binding. Constitutions cannot be changed by events alone. They remain binding as the acts of the people in their sovereign capacity, as the framers of government, until they are amended or abrogated by the action prescribed by the authority which created them. It is not competent for any department of the government to change a Constitution, or declare it changed, simply because it appears ill adapted to a new state of things. * * *
“Restrictions have, it is true, been found more likely than grants to be unsuited to unforeseen circumstances. * * * But, where evils arise from the application of such regulations, their force cannot be denied or evaded; and the remedy consists in repeal or amendment, and not in false constructions.”
*128In Steinacher v. Swanson, 131 Neb. 439, 268 N. W. 317, we quoted with approval the following language from the case of State v. Fischl, 94 Mont. 92, 20 Pac. (2d) 1057: “It must be remembered that the provisions of the Constitution are mandatory and prohibitory unless otherwise expressed, and these provisions read the same whether in fair weather or in foul. The proposition that an emergency justifies a removal of constitutional safeguards is an egregious fallacy. A safeguard once let down inevitably must lead to mischief. If one be let down, why not another? -‘And many an error, by the same example, will .rush into the state.’ Our duty is clear. Each of us upon assuming office took an oath ‘to support, protect, and defend the Constitution of the state of Montana,’ and from this obligation we shall not shrink.”
If we arbitrarily disregard the constitutional provision prohibiting the passage of a law impairing the obligation of contracts, on the ground that an emergency exists, or for any other reason, what will we do when the freedom of the press is interfered with by legislative enactment? What will the result then be when free speech, freedom of religion, the right to trial by jury, and our other constitutional guaranties are interfered with? Will it be a sufficient answer to say that such interference is justified because the legislature in its wisdom has declared that an emergency exists? Such an argument is not only unsound from a legal standpoint, but it rocks the very foundation of our constitutional form of government.
The writer of the dissenting opinion bases his whole contention on the theory that an emergency exists. He frankly concedes that the contract in question was impaired, but that emergent conditions justify constitutional violation. As has been many times said, “Emergency does not create power, but it may authorize the use of power.” But how can it authorize the use of power that is plainly and clearly prohibited by constitutional provision? There can be but one answer unless we assume that there is an inherent power in government that transcends all consti*129tutional authority. And if such power exists, why should we have a Constitution? If a declaration and proof of an emergency can break the restraining chains of the Constitution, why have a Constitution? If the government created by the sovereign people may become superior to its creators, our hopes of a free constitutional government rest only upon the natural restraints of the persons whom we invest with authority.
The writer of the dissenting opinion devotes much space in showing that our economic and financial condition is very bad and that it constitutes a grave emergency. I fully agree that our economic and financial situation is for all practical purposes as bad as it has been outlined. But such a situation is hot limited in effect to mortgagors who mortgaged their lands prior to March 1, 1934. What of those persons who have mortgaged their properties since that date and who are entitled to no relief under, this act ? The conditions noted are so far reaching as to affect mortgagees as well as mortgagors. Why should frugal' persons who have saved and invested in farm mortgages expecting to live off the income in their declining years be required to suffer in order that a mortgagor who has breached his contract may have a respite? Why should those persons who have purchased bonds secured by real estate suffer additional hardships in order that one who has violated his contract to pay a just debt should retain both the borrowed money and the security? What rule of fairness requires those dependent upon the income from farm mortgages, including widows, orphans, beneficiaries of trusts and wards of guardians, to give up, not only their income, but the principal as well, in order that a mortgagor may have additional time to save an investment that did not prove to be sound? I fully agree that mortgagors have suffered by conditions as they now exist, but I fail to find any rule of law or reason advanced in the dissenting Opinion that warrants protection to one class at the expense of all the others affected thereby.
I necessarily conclude that the prohibition against the *130impairment of contracts by the legislature- is so clear that it is only by an unwarranted judicial distortion of its plain provisions that the moratory law could be upheld. The meaning of the constitutional provision is so clear that it is not subject to construction. The idea that an existing emergency could change its meaning is clearly disproved by a reading of the simple language contained in the provision itself. The holdings of our court in the past have been consistent with the majority opinion.